NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 15-1874
                                   ________________


                                 ELVIS SOTO-MUNIZ,
                                                Appellant

                                             v.

     ALLAN MARTIN; JOHN DOES # 1-5, (said names being fictitious, as the true
       names are presently unknown), individually and in their official capacities;
     CORIZON, INC., f/k/a Correctional Medical Services, Inc.; DAVID MEEKER;
                   DR. LIONEL ANICETTE; YASSER SOLIMAN
                                ________________

                       Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Civil Action No. 1-10-cv-03617)
                       District Judge: Honorable Robert B. Kugler
                                    ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                  November 15, 2016

             Before: AMBRO, CHAGARES, and FUENTES, Circuit Judges

                            (Opinion filed: December 8, 2016)
                                   ________________

                                       OPINION*
                                   ________________

AMBRO, Circuit Judge


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Elvis Soto-Muniz seeks review of the District Court’s grant of summary

judgment in favor of Dr. Allan Martin. Soto-Muniz brought a § 1983 suit alleging that

prison physician Dr. Martin was deliberately indifferent to his medical needs in violation

of the Eighth Amendment. We agree with the District Court that there is no evidence that

Dr. Martin acted with deliberate indifference; at most there is a dispute over the adequacy

of the medical treatment. Because mere medical negligence is not an Eighth Amendment

violation, we affirm.

I.     Background

       Soto-Muniz suffers from chronic ulcerative colitis, an inflammatory bowel

disease, which he managed through medication and occasional medical treatment. In

July 2008 he began a prison term at New Jersey’s Central Reception and Assignment

Facility. During the week Soto-Muniz awaited assignment he was seen three times by

the Assignment Facility’s medical staff. He informed the staff about his medical

condition and treatment history.

       By July 17, 2008, Soto-Muniz was transferred to South Woods State Prison. He

met with the prison’s nurses and informed them of his medical condition. The next day,

Dr. Martin conducted a gastrointestinal examination of Soto-Muniz, which revealed some

tenderness in his abdomen but otherwise normal results. He prescribed anti-

inflammatory medicine and pain killers. Dr. Martin also told Soto-Muniz to continue

oral hydration because his veins could not handle i.v. hydration due to heroin use.

       Soto-Muniz remained at the infirmary for the next three days, and medical staff

saw him each day. On the third day, Dr. Martin reexamined Soto-Muniz and released

                                             2
him into the prison’s general population with orders to continue the course of treatment

and to report any symptoms. Dr. Martin also ordered lab testing and requested a

gastrointestinal consult. Just two days later, prison officials approved the request,

scheduling the GI consult for August 13.

       After his release to the general population, Soto-Muniz’s condition worsened. On

July 25, he complained to a nurse of nausea, bloody stools, poor appetite and weakness,

but denied any vomiting or diarrhea. The nurse reminded him of the need to hydrate and

to continue his medical treatment.

       On August 1, Soto-Muniz again went to a nurse and complained of nausea,

abdominal pain, bloody stools, loss of appetite, and weight loss, though he again denied

any vomiting or diarrhea. He had also lost six pounds. The nurse sent Soto-Muniz to the

infirmary, where Dr. Martin examined him. Dr. Martin observed that Soto-Muniz

appeared chronically ill but did not find any acute symptoms. He assessed that Soto-

Muniz’s weight was stable, his blood pressure was fine, and nothing warranted a further

stay in the infirmary.

       A few days later, Soto-Muniz returned to sick call. He repeated his complaints of,

among other things, fatigue and weight loss, but once again denied other symptoms. The

nurse observed that he was still suffering from diarrhea and had lost three more pounds,

and she ordered an increased fluid intake and a bunk on the bottom floor. The next day,

Dr. Martin sent Soto-Muniz to St. Francis Medical Center for follow up treatment.

Shortly after he arrived at St. Francis, Soto-Muniz had surgery to remove his colon. A

few months later he underwent a second surgery to remove his rectum.

                                              3
       Soto-Muniz brought a § 1983 claim alleging that prison staff were deliberately

indifferent to his medical needs. The District Court granted summary judgment in favor

of the defendants. Soto-Muniz appeals only as to Dr. Martin.

II.    Jurisdiction and Standard of Review

       The District Court had jurisdiction pursuant to 28 U.S.C. § 1331 and we have

jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review over the grant of

summary judgment by the District Court. Young v. Martin, 801 F.3d 172, 177 (3d Cir.

2015). We will affirm only if, after drawing all reasonable inferences in favor of the

nonmoving party, there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. Id.

III.   Analysis

       To establish an Eighth Amendment violation, Soto-Muniz must show “acts or

omissions sufficiently harmful to evidence deliberate indifference to serious medical

needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). Deliberate indifference is more than

an “inadvertent failure to provide adequate medical care.” Id. at 105. Instead, it requires

“obduracy and wantonness . . .[,] which has been likened to conduct that includes

recklessness or a conscious disregard of a serious risk.” Rouse v. Plantier, 182 F.3d 192,

197 (3d Cir. 1999) (citations omitted). Furthermore, it is well established that

disagreements over medical judgment do not amount to an Eighth Amendment claim.

White v. Napoleon, 897 F.2d 103, 110 (3d Cir. 1990). Courts defer to prison doctors’

professional judgment, which will be presumed valid “unless it is such a substantial



                                               4
departure from professional judgment, practice or standards as to demonstrate that the

doctor did not base the decision on such a judgment.” Id. at 113.

       In support of his claim, Soto-Muniz relies solely on expert evidence that is critical

of Dr. Martin’s course of treatment. This expert evidence at most raises an issue of fact

as to whether Dr. Martin may have been negligent. It is not evidence that he consciously

disregarded a serious risk.

       Soto-Muniz’s expert first contended that Soto-Muniz should have been receiving

i.v. hydration and i.v. steroids, and that although an i.v. could not be administered in the

prison’s infirmary because of Soto-Muniz’s history of heroin use, he should have been

transferred to a different facility that could have implanted a catheter for hydration. Dr.

Martin believed that oral hydration was working and that Soto-Muniz’s condition was

stable. This disagreement in medical judgment does not establish deliberate indifference.

       Soto-Muniz also argues that we can infer deliberate indifference because of the

delay in his receiving a gastrointestinal consult. The evidence demonstrates the

opposite, however. Dr. Martin ordered lab testing and also requested a GI consult just

three days after initially examining Soto-Muniz. This request was approved by prison

staff two days later, although the consult was not scheduled for some three weeks later.

Once Dr. Martin made the request, it was the responsibility of other administrative

officials to approve and schedule the consult. Any delay in scheduling was due to prison

officials, which is not evidence that Dr. Martin was deliberately indifferent to Soto-

Muniz’s medical needs.

                                      *   *   *   *   *

                                              5
       Soto-Muniz suffered, and continues to suffer, greatly. No doubt hindsight called

for different treatment than what he received. But hindsight is not the perspective used; it

is what Dr. Martin knew at the time he observed Soto-Muniz. We have evidence only of

a disagreement between medical professionals, and mere disagreements of professional

opinion do not amount to deliberate indifference. Accordingly, we must affirm the

judgment of the District Court that no Eighth Amendment violation occurred.




                                             6